Exhibit 10.1

 

AMENDMENT NO. 1 TO

TRANSACTIONS TERMS LETTER

 

This AMENDMENT NO. 1 TO TRANSACTIONS TERMS LETTER (the “Amendment”) is made and
entered into as of April 28, 2010 by and between Bank of America, N.A. (“Buyer”)
and Home Loan Center, Inc. (“Seller”). This Amendment amends that certain
Transactions Terms Letter by and between Buyer and Seller dated as of May 1,
2009 (the “Transactions Terms Letter”), which supplements that certain Master
Repurchase Agreement by and between Buyer and Seller dated as of May 1, 2009 (as
may be amended from time to time, the “Agreement”).

 


RECITALS


 

Buyer and Seller have previously entered into the Transactions Terms Letter and
Agreement pursuant to which Buyer may, from time to time, purchase certain
mortgage loans from Seller and Seller agrees to sell certain mortgage loans to
Seller under a master repurchase facility.  Buyer and Seller hereby agree that
the Transactions Terms Letter shall be amended as provided herein.

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows:

 

1.                                       Expiration Date:.  Buyer and Seller
agree that the ‘Expiration Date” set forth within the Transactions Terms Letter
shall be amended as follows:

 

“Expiration Date:

Expiring on June 29, 2010”

 

2.                                       Other Covenants.  Buyer and Seller
agree that Other Covenants (a) set forth within the Transactions Terms Letter
shall be deleted in its entirety and replaced with the following, all other
existing Other Covenants shall remain unchanged:

 

“Other Covenants:

 

 

(a)

To help ensure that Seller has adequate approved investors for mortgage loans
originated by Seller, Seller shall become and remain an approved client of Bank
of America Home Loans Correspondent Lending (“Correspondent Lending”) and enter
into an assignment of trade, direct trade, commitment or similar agreement with
Correspondent Lending to sell at least 25% of Conventional Conforming Mortgage
Loans and 25% of Government Mortgage Loans originated by Seller per quarter to
Correspondent Lending for the term of the Agreement. Such agreement shall also
provide for a pair off fee of 25 basis points on the difference between the
required volume and actual volume of mortgage loans sold to Correspondent
Lending.”

 

3.                                       No Other Amendments; Conflicts with
Previous Amendments.  Other than as expressly modified and amended herein, the
Transactions Terms Letter shall remain in full force and effect and nothing
herein shall affect the rights and remedies of Buyer as provided under the
Transactions Terms Letter and Agreement. To the extent any amendments to the
Transactions Terms Letter contained herein conflict with any previous amendments
to the Transactions Terms Letter, the amendments contained

 

1

--------------------------------------------------------------------------------


 

herein shall control.

 

4.                                       Capitalized Terms.  Any capitalized
term used herein and not otherwise defined herein shall have the meaning
ascribed to such term in the Agreement.

 

5.                                       Facsimiles.  Facsimile signatures shall
be deemed valid and binding to the same extent as the original.

 

IN WITNESS WHEREOF, Buyer and Seller have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the date first
written above.  Buyer shall have no obligation to honor the terms and conditions
of this Amendment if Seller fails to fully execute and return this document to
Buyer within thirty (30) days after the date hereof.

 

BANK OF AMERICA, N.A.

 

 

HOME LOAN CENTER, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Blair Kenny

 

By:

/s/ Rian Furey

 

 

 

 

 

Name:

Blair Kenny

 

Name:

Rian Furey

 

 

 

 

 

Title:

Senior Vice President

 

Title:

SVP

 

2

--------------------------------------------------------------------------------